Citation Nr: 1429783	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-16 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for asthma, to include as secondary to service-connected pleural plaques.

2.  Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder and cognitive disorder, to include as secondary to service-connected pleural plaques.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to November 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A notice of disagreement was received in September 2008, a statement of the case was issued in March 2009, and a substantive appeal was received in May 2009.

The Board has recharacterized the issue of entitlement to service connection for an acquired psychiatric disability to more broadly include entitlement to service connection for cognitive disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In January 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In April 2012 and February 2013, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for asthma and an acquired psychiatric disability, both claimed as secondary to service-connected pleural plaques.  These claims have been remanded twice in the past, but the Board finds that another remand is necessary.

Concerning the asthma claim, the Board notes that no etiology opinion was given in a June 2013 independent medical opinion, because the physician who rendered that opinion found that a diagnosis of asthma was not warranted.  The Veteran underwent another VA examination in September 2013, in which he was diagnosed with asthma, but no etiology opinion was rendered.  Given that the Veteran has now been diagnosed with asthma, the Board finds it necessary to obtain an opinion with respect to whether his asthma is related to service, to include as due to conceded in-service asbestos exposure or as secondary to his service-connected pleural plaques.  Therefore, this issue must be remanded to obtain the requested opinion.

Concerning the acquired psychiatric disability claim, the April 2013 VA medical opinion notes that a July 2012 VA neuropsychological report gave a diagnostic impression of cognitive disorder, not otherwise specified.  With respect to the etiology of this disability, the examiner noted that she "would have to defer to a neurologist especially given that a neuropsychologist was unable to make this determination and it being out of the realm of my competence as a psychologist."  The Board notes that the Veteran was not subsequently scheduled for an examination with a neurologist but finds that such examination is necessary for resolving this claim.  Therefore, a remand is necessary in order to schedule the Veteran for an examination with a neurologist to determine the nature and etiology of any current cognitive disorder.  Any opinion that is given should discuss the November 1960 reports of "anxiety reaction" and "schizoid personality" contained in the Veteran's service treatment records.

While this case is on remand, VA should obtain any outstanding VA medical records and associate these records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA medical records and associate these copies with the claims folder.

2.  Following completion of the above, arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the etiology of the currently-diagnosed asthma.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The examiner is asked to provide an opinion addressing the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the asthma the Veteran now has, results from his military exposure to asbestos?

b.  Is it at least as likely as not (50 percent probability or more) that the asthma that the Veteran now has, was caused by his service-connected pleural plaques?

c.  Is it at least as likely as not (50 percent probability or more) that the asthma that the Veteran now has, was aggravated (i.e., permanently worsened beyond its normal progression) by his service-connected pleural plaques?

A complete explanation must be given for all opinions and conclusion expressed.

3.  Following completion of the above, arrange for the Veteran to undergo a VA examination by a neurologist to determine the etiology of any current cognitive disorder.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The examiner is asked to provide an opinion addressing the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that any cognitive disorder that the Veteran now has, results from his military service?  In making this assessment, the examiner is asked to discuss the November 1960 reports of "anxiety reaction" and "schizoid personality" contained in the Veteran's service treatment records.

b.  Is it at least as likely as not (50 percent probability or more) that any cognitive disorder that the Veteran now has, was caused by his service-connected pleural plaques?  In making this assessment, the examiner is asked to discuss the November 1960 reports of "anxiety reaction" and "schizoid personality" contained in the Veteran's service treatment records.

c.  Is it at least as likely as not (50 percent probability or more) that any cognitive disorder that the Veteran now has, was aggravated (i.e., permanently worsened beyond its normal progression) by his service-connected pleural plaques?  In making this assessment, the examiner is asked to discuss the November 1960 reports of "anxiety reaction" and "schizoid personality" contained in the Veteran's service treatment records.

A complete explanation must be given for all opinions and conclusions expressed.

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



